Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.308 Filed 09/21/21 Page 1 of 13




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 Johnson Electric North America,
 Inc., et al.,
                                        Case No. 19-cv-13190
                        Plaintiffs,
                                        Judith E. Levy
 v.                                     United States District Judge

 Daimay North America                   Mag. Judge David R. Grand
 Automotive, Inc., et al.,

                        Defendants.

 ________________________________/


      OPINION AND ORDER GRANTING DEFENDANT DAIMAY
          NORTH AMERICA’S MOTION TO DISMISS [19]

       Plaintiffs Johnson Electric North America, Inc. (“JENA”) and

Parlex USA LLC (“Parlex”) brought a breach of contract action against

Defendant Daimay North America Automotive, Inc. (“Daimay Michigan”)

(ECF No. 1.) Defendant moved to dismiss, arguing that it was not a party

to the contracts at issue and could not be sued for their breach. (ECF No.

9.). The Court granted Defendant’s motion but permitted Plaintiffs to

amend their complaint. (ECF No. 16.) Plaintiffs filed an amended

complaint adding Daimay Automotive Interiors, S. de R.L. de C.V.
Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.309 Filed 09/21/21 Page 2 of 13




(“Daimay Mexico”) as a defendant and adding claims for promissory

estoppel and “alter ego.” (ECF No. 17.) Daimay Michigan now moves to

dismiss all claims against it. For the reasons set forth below, Defendant

Daimay Michigan’s motion is granted, and all claims against Daimay

Michigan are dismissed.

      I.   Background

      In August of 2018, Parlex, a subsidiary of JENA, sold 30,000 unique

parts to a Mexico-based buyer, known at the time as Motus Automotive

Interiors. Shortly after the initial agreement was reached, the buyer

requested that the order be expedited. In exchange for a $60,000 fee, the

parties agreed to an expedited shipment schedule. That schedule was

split into five waves of deliveries. Parlex shipped the first wave and

received timely payment. Soon after, it invoiced the agreed-to expedite

charge, but the buyer did not pay. The second and third shipments were

delivered and paid for. The fourth shipment was delivered but not paid

for. Parlex withheld the fifth shipment, demanding payment on the

fourth shipment and the expedite charge. The buyer acknowledged its

responsibility to pay for both, but attempted to renegotiate the charges.




                                     2
Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.310 Filed 09/21/21 Page 3 of 13




To date, neither charge has been paid and the fifth shipment remains

undelivered and unpaid for. Total damages amount to at least $120,000.

       On October 30, 2019, Parlex and JENA sued Daimay Michigan for

breach of contract and unjust enrichment. Daimay Michigan moved to

dismiss the complaint, arguing that it was not the proper defendant

because it was not a party to the contract. The Court granted the motion

to dismiss but permitted Plaintiffs to amend their complaint. (ECF No.

16.)

       In their amended complaint, Plaintiffs add Daimay Mexico as a

Defendant. However, Plaintiffs also maintain each of their claims against

Daimay Michigan and add counts for “alter ego” and promissory estoppel.

(ECF No. 17.) Daimay Michigan’s motion to dismiss is before the Court.

       II.   Legal Standard

       When deciding a motion to dismiss under Federal Rule of Procedure

12(b)(6), the Court must “construe the complaint in the light most

favorable to the plaintiff and accept all allegations as true.” Keys v.

Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
                                      3
Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.311 Filed 09/21/21 Page 4 of 13




Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A plaintiff’s claim is facially plausible “when

the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. A plausible claim need not contain “detailed factual

allegations,” but it must contain more than “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action.” Twombly, 550

U.S. at 555. Although the Court must accept well-pleaded factual

allegations of the complaint as true at the motion to dismiss stage, the

Court is “not bound to accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555.

      III. Analysis

      A. Parlex’s Breach of Contract Claims

      The Court previously dismissed Parlex’s breach of contract claims

against Daimay Michigan because the complaint did not “plausibly set

forth any direct contractual obligations to Plaintiffs on the part of”

Daimay Michigan. (ECF No. 16, PageID.148-152.) (quoting Koppers Co.

v. Garling & Langlois, 594 F.2d 1094, 1098 (6th Cir. 1979)). Because




                                     4
Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.312 Filed 09/21/21 Page 5 of 13




Parlex renews its breach of contract claims virtually unchanged, they

must again be dismissed.

      Plaintiffs still rely on the theory that Defendant Daimay Michigan

must be the buyer because its employees accepted a quote for the

expedited shipping fee and were involved in general negotiations

regarding the unpaid invoices. (ECF No. 17, PageID.161-163; ECF No.

21, PageID.283.) The Court previously rejected this argument because

nothing in the complaint suggested Daimay Michigan had any authority

to act independently of Daimay Mexico (ECF No. 16, PageID.151.).

Plaintiffs now try to overcome this in two ways.

      First, Plaintiffs add a conclusory allegation asserting that Daimay

Michigan did have such independent authority (ECF No. 17,

PageID.163.).1 But no new facts are pleaded in support of this allegation.

It is therefore insufficient. To survive a motion to dismiss, Plaintiffs must




      1 Plaintiffs also point out that on one of the Purchase Orders, Jennifer Wagner,
allegedly an employee of Daimay Michigan, is listed as “responsible.” (ECF No. 17,
PageID.162.) Without more this is not sufficient to support the allegation that either
Jennifer Wagner or Daimay Michigan was authorized by Daimay Mexico to arrange
for shipments or sales.
                                          5
Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.313 Filed 09/21/21 Page 6 of 13




do more than merely append the required legal conclusion to their

complaint. Twombly, 550 U.S. at 555.

      Second, Plaintiffs argue that the involvement of Daimay Michigan

employees in the transactions at issue establishes a “course of

performance” between Parlex and Daimay Michigan. (ECF No. 21,

PageID.283.) This argument is also unavailing. To be sure, Courts may

look to a course of performance to interpret ambiguous terms in a written

contract. E.g., Radiance Aluminum Fence, Inc., v. Marquis Metal

Material, Inc., 461 F. Supp. 3d 531, 542 (E.D. Mich. 2020); Mich. Comp.

Laws § 440.1303. But, as the Court has already held, Daimay Michigan’s

part in negotiating the shipment of goods to Daimay Mexico is

insufficient to establish that Daimay Michigan had any contractual

responsibility for the payment of those shipments.

      Accordingly, Counts I-III are dismissed as to Daimay Michigan.

      B. JENA’s Third Party Beneficiary Claim

      Because the amended complaint does not set forth sufficient facts

to show that Daimay Michigan had contractual obligations to Parlex,

JENA’s third-party beneficiary claim must also fail. Third-party

beneficiaries do not have greater rights to enforce promises than direct
                                    6
Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.314 Filed 09/21/21 Page 7 of 13




beneficiaries. Shay v. Aldrich, 487 Mich. 648, 675-76 (2010) (third-party

beneficiaries have the same right to enforce a contract “as they would if

the promise had been directly to them.”)

      Accordingly, Count IV is also dismissed as to Daimay Michigan.

      C. Unjust Enrichment Claim

      Plaintiffs renew their unjust enrichment claim against Daimay

Michigan. In Michigan, the elements of unjust enrichment are (1) a

benefit received by the defendant from the plaintiff, and (2) inequity to

the plaintiff as a result. See Dumas v. Auto Club Ins. Ass’n, 437 Mich.

521, 546 (1991).

      The Court previously rejected this claim because although

Plaintiffs argued that Daimay Michigan had “received and retained” its

shipments, its own pleadings showed that those shipments were in fact

delivered to Mexico. (ECF No. 16, PageID.153.) Thus, Plaintiffs could not

show that Daimay Michigan had received any benefit. Id. The amended

complaint does not show otherwise. To the contrary: it explicitly states

that all of Plaintiffs’ shipments were delivered to “DaimayMex” in

Mexico. (ECF No. 17, PageID.163-165.)


                                     7
Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.315 Filed 09/21/21 Page 8 of 13




      Plaintiffs assert that Daimay Michigan was nevertheless enriched

because it used Plaintiffs’ products in its manufacturing process. (ECF

No. 17, PageID.173.) This allegation is unsupported by even a single fact

in the amended complaint. But it would be insufficient even if better

supported. As the Michigan Courts have held repeatedly, “the mere fact

that a third person benefits from a contract between two other persons

does not make such third person liable in…unjust enrichment.” Karaus

v. Bank of New York Mellon, 300 Mich. App. 9, 23–24 (2012) (quoting

Morris Pumps v. Centerline Piping, Inc., 273 Mich. App. 187, 193 (2006)).

For an unjust enrichment claim to lie against Daimay Michigan, it must

have received a benefit from Plaintiffs. Landstar Express Am., Inc., v.

Nexteer Auto. Corp., 319 Mich. App. 192, 205 (2017) (quoting Morris

Pumps, 273 Mich. App. at 193). At most, it has received a benefit from

the contract between Plaintiff and Daimay Mexico. That is insufficient.

See Karaus, 300 Mich. App. at 24 (no unjust enrichment where defendant

“merely received the benefit from the contract between plaintiffs and [a

third party].”)

      Accordingly, Count V must also be dismissed.

      D. Alter Ego Claim

                                     8
Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.316 Filed 09/21/21 Page 9 of 13




      Plaintiffs add a claim for “alter ego” to their amended complaint

and request that the Court “pierce the corporate veil.” Under Michigan

law, however, piercing the corporate veil is a remedy, not a separate

cause of action. Thomas v. Khrawesh, 272 F. Supp. 3d 995, 1000 (E.D.

Mich. 2017); Gallagher v. Persha, 315 Mich. App. 647, 654 (2016). In

addition, “Michigan courts will not pierce the corporate veil unless (1) the

corporate entity was a mere instrumentality of another entity or

individual; (2) the corporate entity was used to commit a fraud or wrong;

and (3) the plaintiff suffered an unjust loss.” EPLET, LLC. v. DTE

Pontiac N., LLC, 984 F.3d 493, 499 (6th Cir. 2021) (Quoting Servo

Kinetics, Inc. v. Tokyo Precision Instruments Co., Ltd., 475 F.3d 783, 798

(6th Cir. 2007)).


      In support of their “alter ego” cause of action Plaintiffs provide

nothing more than a formulaic recitation of these three elements.

(ECF No. 17, PageID.174.) Because there is no separate “alter ego”

cause of action in Michigan and because Plaintiffs have not alleged

any facts to establish the relevance or applicability of corporate veil-

piercing as a remedy, Count VI is dismissed.


                                     9
Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.317 Filed 09/21/21 Page 10 of 13




      E. Promissory Estoppel Claim

      Plaintiffs add a promissory estoppel claim against Daimay

Michigan. To state a claim for promissory estoppel, Plaintiffs must

establish “(1) a promise, (2) that the promisor should reasonably have

expected to induce action of a definite and substantial character on the

part of the promisee, and (3) that in fact produced reliance or forbearance

of that nature in circumstances such that the promise must be enforced

if injustice is to be avoided.” Klein v. HP Pelzer Auto. Sys., Inc., 306 Mich.

App. 67 (2014) (citing Novak v. Nationwide Mut. Ins. Co., 235 Mich. App.

675, 686-687 (1999)). Only a “clear and definite” promise can give rise to

a promissory estoppel claim. State Bank of Standish v. Curry, 442 Mich.

76, 83 (1993).

      Plaintiffs assert without argument that the amended complaint

“adequately set[s]…forth” these elements. (ECF No. 21, PageID.286.) It

does not. Far from identifying a “clear and definite” promise, Plaintiffs

do not identify any promise. Instead, they allege vaguely that Defendants

“made Promises to Plaintiffs,” which induced reliance. (ECF No. 17,

PageID.177.) In support of that claim, Plaintiffs reference e-mails they

received from Jennifer Wagner, allegedly an employee of Daimay


                                     10
Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.318 Filed 09/21/21 Page 11 of 13




Michigan. (ECF No. 17-11; ECF No. 17-6.) Wagner, however, makes no

representations about what Daimay Michigan will or will not do, and she

does not identify herself as an employee of Daimay Michigan. Id. Because

nothing in Plaintiffs’ pleadings or exhibits approximates the required

“clear and definite” promise, Count VIII must also be dismissed.

      IV.   Claims Against Daimay Mexico

      Plaintiffs have also added claims for breach of contract and unjust

enrichment against Daimay Mexico. Although Plaintiffs’ first amended

complaint was filed on May 15, 2020 and a summons was issued on May

18, 2020, no proof of service has yet been filed. The 90-day time limit for

service in Rule 4(m) does not apply to the service of a corporate defendant

in a foreign country. See Fed. R. Civ. P. 4(m). Nevertheless, “the amount

of time allowed for foreign service is not unlimited.” Alam v. Al Jazeera

English, No. 21-10389, 2021 WL 2471475 at *3 (E.D. Mich., June 17,

2021) (quoting Nylok Corp. v. Fastener World Inc., 396 F.3d 805, 807 (7th

Cir. 2005)). Plaintiffs must demonstrate “reasonable diligence in

attempting service” to avoid a without-prejudice dismissal under rule

4(f). Id. (citing Lozano v. Bosdet, 693 F.3d 485, 488-89 (5th Cir. 2012)).

Dismissal with prejudice is appropriate where a plaintiff fails to


                                     11
Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.319 Filed 09/21/21 Page 12 of 13




prosecute its case entirely. E.g. Schafer v. City of Defiance Police Dept.,

529 F.3d 731, 736-38 (6th Cir. 2008).

      It has been well over a year since Plaintiffs first added Daimay

Mexico as a defendant in their complaint. Plaintiffs are therefore ordered

to show cause why their claims against Daimay Mexico should not be

dismissed for failure to prosecute.

      V.    Conclusion

      For the reasons set forth above, the Court GRANTS Defendant’s

motion to dismiss. Plaintiffs are ordered to SHOW CAUSE why their

complaint against Daimay Mexico should not be dismissed for failure to

prosecute. A response is due 21 days from the issuance of this order.

Failure to timely respond to this order will result in dismissal with

prejudice of Plaintiffs’ remaining claims.

      IT IS SO ORDERED.

Dated: September 21, 2021                  s/Judith E. Levy
Ann Arbor, Michigan                        JUDITH E. LEVY
                                           United States District Judge




                                      12
Case 5:19-cv-13190-JEL-DRG ECF No. 23, PageID.320 Filed 09/21/21 Page 13 of 13




                      CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on September 21, 2021.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                     13
